PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,254,742
Issue Date: 22 Feb 2022
Application No. 16/088,769
Filing or 371(c) Date: 26 Sep 2018
For: ANTI-ROR2 ANTIBODIES, ANTIBODY FRAGMENTS, THEIR IMMUNOCONJUCATES AND USES THEREOF

:
:
:     REDETERMINATION OF PATENT
:     TERM ADJUSTMENT	
:
:
:



This is a response to patentee’s “REQUEST FOR RECALCULATION OF PATENT TERM ADJUSTMENT” filed April 18, 2022, requesting the Office adjust the patent term adjustment determination (PTA) from 0 days to 188 days.  

The Office has re-determined the PTA to be 180 days. 

This redetermination of patent term adjustment is not the Director’s decision on the patentee’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).


Relevant Procedural History
	
On February 22, 2022, this patent issued with a PTA of 0 days. On April 18, 2022, patentee filed the present request for redetermination seeking 188 days of patent term adjustment, accompanied by a $210 fee. 


Decision

The PTA is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay. In other words, the following formula is be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap – Applicant Delay

The patent issued February 22, 2022, set forth a PTA of 0 days based on the following: 

A period of delay under 35 U.S.C. 154(b)(1)(A) (“A Delay”) of 67 days;
A period of delay under 35 U.S.C. 154(b)(1)(B) (“B Delay”) of 0 days;
The period of delay under 35 U.S.C. 154(b)(1)(C) (“C Delay”) of 0 days;
The number of days of overlapping delay (“Overlap”) between the periods of A Delay, B Delay, and C Delay of 0 days; and
The period of delay under 35 U.S.C. 154(b)(2)(C) (“Applicant Delay”) as 225 days.

67 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 225 days of Applicant Delay = 0 days.

In the present Request, patentee disagrees with the calculation of 0 days of B delay and asserts the correct total is 157 days. Additionally, patentee disputes the periods of reduction totaling 181 days (55 + 881 + 16 + 22) for the submission of the information disclosure statements on April 6, 2020, June 14, 2021, November 16, 2021 and December 20, 2021, respectively, and 8 days under 37 CFR 1.704(c)(10) for the filing of the 312 Amendment on October 28, 2021. Patentees asserts 0 days of applicant delay accrued for the filing of the aforementioned information disclosure statements because they were accompanied by proper statements under 37 CFR 1.704(d). Petitioner further contends the submission of the 312 Amendment on October 28, 2021, is not considered applicant delay because the Office expressly requested the filing of the 312 Amendment in response to the Notice to File Corrected Application Papers mailed September 15, 2021. These changes would result in a period of 157 days of B delay, 36 days of applicant delay, and 188 days of total PTA (67 days of A Delay + 157 days of B Delay + 0 days of C Delay - 0 day of Overlap - 36 days of Applicant Delay). 

As further discussed below, the Office determines the correct PTA is 180 days (67 days of A Delay + 149 days of B Delay + 0 days of C Delay - 0 days of Overlap – 36 days of Applicant Delay).


“A” Delay
 
Patentee and the Office agree the amount of “A” delay is 67 days.  


“B” Delay
  
The Office agrees with patentee that the USPTO incorrectly calculated the B-delay period; however, the Office disagrees with patentee that the correct amount of B delay is 157 day. The Office has recalculated the period of B delay pursuant to the decision of Novartis AG v. Lee, 740 F.3d 593, 601 (Fed. Cir. 2014). The Novartis decision includes “instructions” for calculating the period of “B” delay as follows, 

The better reading of the language is that the patent term adjustment time [for “B” delay] should be calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of (b)(1)(B)) and determining the extent to which the result exceeds three years. 

The Office notes the submission of a “conditional” RCE will not be considered as time consumed by continued examination, unless the examiner determines that an item of information in the IDS necessitates reopening prosecution, and the “conditional” RCE is processed and treated as an RCE under 37 CFR 1.114. In this case, the examiner determined that an item of information in the IDS did not necessitate reopening prosecution as evidenced by the mailing of the Notice of Allowability on January 10, 2022. The “conditional” RCE of December 20, 2021, was not processed and treated as an RCE under 37 CFR 1.114. Therefore, the filing of the “conditional” RCE will not be deemed as time consumed by continued examination of the application under 35 U.S.C. § 132(b) within the meaning of 35 U.S.C. § 154(b)(1)(B)(i).

In this patent, the length of time between application and issuance is 2476 days, which is the number of days beginning on the date of commencement (September 26, 2018) and ending on the date the patent issued (February 22, 2022). No time is consumed by continued examination. The length of time between application and issuance (1246 days) exceeds three years (1097 days) by 149 days (1246 – 0 – 1097).  

The Office will enter a period of adjustment for B delay of 149 days.


“C” Delay

Patentee and the Office agree that the amount of “C” delay under 37 CFR 1.703(e) is 0 days.  


Overlap
 
Patentee and the Office agree there are no overlapping days between the “A” delay and “B” delay periods. The number of overlapping days of Office delay is 0 days.  





Applicant Delay

The Office has applied the revised provisions of 37 CFR 1.704 as set forth in Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR 36335 (June 16, 2020) in calculating applicant delay. The Office concurs with patentee’s calculation of 36 days of applicant delay. The Office will remove 181 days of applicant delay (55 + 88 + 16 + 22) for the filing of information disclosure statements on April 6, 2020, June 14, 2021, November 16, 2021, and December 20, 2021, and 8 days of applicant delay under 37 CFR 1.704(c)(10) for the filing of the 312 Amendment on October 28, 2021.

The period of applicant delay is 36 days.


Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA


USPTO’s Calculation:

67 + 149 + 0 – 0 – 36 = 180 days

Patentee’s Calculation:

67 + 157 + 0 – 0 – 36 = 188 days


Conclusion

Patentee is entitled to PTA of 180 days. Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 67 + 149 + 0 – 0 – 36 = 180 days.  

If patentee continues to disagree with the Office’s redetermination of patent term adjustment, patentee has two (2) months from the date of this redetermination to request reconsideration of the patent term adjustment without paying any additional petition fee. This two-month period is extendable under 37 CFR 1.136(a). If patentee responds more than two months after the mail date of the redetermination, patentee is required to pay the extension of time fee. After the period to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to 180 days.

Questions related to this matter may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET


Enclosures:  	Adjusted PTA calculation
Draft Certificate of Correction 



    
        
            
        
            
        
            
        
            
    

    
        1 Patentee made a typographical error in indicating the number of days of applicant delay originally assessed for the filing of the IDS on June 14, 2021, as 8 days instead of 88 days.